Title: From John Quincy Adams to George Washington Adams, 22 December 1825
From: Adams, John Quincy
To: Adams, George Washington


				N. 18—
					My dear Son.
					Washington 22 December 1825
				
				I enclose herewith the Policy of Insurance upon the house in Court Street and also that upon the House in Hancock Street—Both of which you will safely keep: and remember to have them renewed at the proper time.I am greatly concerned to learn, that you were suffering with the toothache, and inflamation of the face; but hope that it has before this subsided.I propose to seize upon the first moment of leisure, to reply to two Letters from you, preceding the last—but know not when it will come. We are all well—Your affectionate father 
				
					J. Q. Adams—
				
				
			